Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 5/24/2022. Applicant amended claims 1 – 4, 7, 14, added claim 16; claims 1 – 16 are pending in this application.

Allowable Subject Matter
Claims 1 – 16 are allowed.
Applicant’s amendment to claims 3 and 15 overcome the 35 USC 112 (b) rejection of the previous office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, US Patent to Walter (8,567,440) (Fig. 12 a – c) discloses the claimed invention except claim 1 limitation restoring element between the core and armature and claim 16 limitation sealing element disposed in an end surface of the armature.  The valve element disclosed in this embodiment is held closed by the difference between inlet and outlet fluid pressure (Col. 7, Lines 31 – 51 ). Further Walter discloses sealing element in the valve body housing to avoid mechanical play of the armature (Col. 4, Lines 12 – 16). Modifying the valve disclosed by Walter to meet the limitations of the claimed subject matter would be contrary to the disclosure of the reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753